COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Rodney Carnell Mays v. The State of Texas

Appellate case number:    01-13-00805-CR

Trial court case number: 1875634

Trial court:              County Court at Law No. 7 of Harris County

        The appellate record was due in this case on November 4, 2013. On November 20, 2013,
the court reporter informed us that the reporter’s record has not been filed as a result of
appellant’s failure to pay or make payment arrangements for preparation of the record. The court
reporter also filed a motion for extension, which the Court granted, extending the deadline for
the reporter’s record to December 23, 2013. Appellant has now filed a “motion for extension of
time to pay for court reporter[’]s record,” requesting an extension of time until March 23, 2013
to make complete payment for the reporter’s record.
        Appellant’s motion is granted in part and denied in part. Appellant is ordered to provide
written evidence from the court reporter showing that appellant has either paid or made
arrangements to pay the reporter’s fee no later than January 22, 2014. If appellant fails to
provide said evidence by January 22, 2014, appellant’s brief will be due no later than February
21, 2014, and the Court may consider and decide only those issues or points that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c), 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: January 16, 2014